Citation Nr: 1741760	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  05-00 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issue on appeal was previously denied by the Board in January 2008.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims which, in a December 2008 Order, vacated the Board's decision and remanded the issue for additional development and readjudication.  Subsequently, the Board further remanded the issue in February 2010 and March 2013.  The required development having been completed, the issue is ready for final adjudication by the Board.


FINDING OF FACT

It is at least as likely as not that the Veteran's tinnitus is related to his service-connected sensorineural hearing loss.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  1101, 1110, 1112, 1113, 1131 1154, 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.309, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for tinnitus.  In his VA Form 9, filed in December 2004, as well as several statements since then, the Veteran attributes his symptoms to in-service noise exposure from watercraft diesel engines and .50 caliber machine gun fire. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Based on the competent evidence of record, service connection for tinnitus is warranted.  The Veteran's service records confirm the Veteran's exposure to hazardous noise in the performance of his duties as a watercraft operator.  Moreover, service connection for hearing loss was granted in a December 2003 rating decision.  The Board has considered numerous opinions provided by VA examiners, who have generally agreed that the Veteran's tinnitus is less likely related to service.  However, these opinions have relied significantly on the lack of complaints of or treatment for tinnitus in the record.  The Board also notes the October 2003 VA examiner's report, stating that the Veteran's tinnitus had only been reported for the previous five to ten years.  Because this report was written without the benefit of several written statements submitted in 2004 and thereafter, the Board finds more probative value in the Veteran's direct statements, indicating that the tinnitus has presented to some degree since service.     

The Board takes notice of the fact that tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 5, Ch. 46, Approach to the Patient with Ear Problems (19th ed. 2011).  Given the fact that the Veteran is service-connected for bilateral hearing loss, in conjunction with the provisions from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active service.  Therefore, service connection is warranted for this disorder.

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The full award of benefits sought on appeal for this issue is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary. 

ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


